Exhibit 21 Subsidiaries of Meruelo Maddux Properties, Inc. Name Jurisdiction Meruelo Maddux Properties, L.P. Delaware Meruelo Maddux Construction, Inc. California Meruelo Maddux Management, LLC Delaware MMP Ventures, LLC Delaware Alameda North Parking, LLC Delaware Alameda Produce Market, LLC Delaware Santa Fe & Washington Market, LLC Delaware 788 South Alameda, LLC California 905 8th Street, LLC California 1828 Oak Street, LLC California 2640 Washington Boulevard, LLC California 9901 Alameda, LLC California Merco Group – 4th Street Center, LLC Delaware Merco Group – 146 E. Front Street, LLC California Merco Group – 425 West 11th Street, LLC California Merco Group – 620 Gladys Avenue, LLC Delaware Merco Group – 801 E. 7th Street, LLC Delaware Merco Group – 1211 E. Washington Boulevard, LLC Delaware Merco Group – 1225 E. Washington Boulevard, LLC Delaware Merco Group – 1308 S. Orchard, LLC Delaware Merco Group – 1500 Griffith Avenue, LLC Delaware Merco Group – 2001-2021 West Mission Boulevard, LLC California Merco Group – 2529 Santa Fe Avenue, LLC Delaware Merco Group – 3185 E. Washington Boulevard, LLC Delaware Merco Group – 5707 S. Alameda, LLC California Merco Group – 2035 Camfield Avenue, LLC Delaware Merco Group – 2040 Camfield Avenue, LLC Delaware Merco Group – Ceres Street Produce, LLC Delaware Merco Group – Little J, LLC California Merco Group, LLC California Merco Group – Overland Terminal, LLC California Merco Group – Southpark, LLC California Meruelo Baldwin Park, LLC California Meruelo Chinatown, LLC California Meruelo Farms, LLC California Meruelo Maddux – 3rd & Omar Street, LLC Delaware Meruelo Maddux – 230 W. Avenue 26, LLC Delaware Meruelo Maddux – 336 W. 11th Street, LLC Delaware Meruelo Maddux – 420 Boyd Street, LLC Delaware Meruelo Maddux – 500 Mateo Street, LLC Delaware Meruelo Maddux – 555 Central Avenue, LLC Delaware Meruelo Maddux – 817-825 S. Hill Street, LLC Delaware Meruelo Maddux – 845 S. Flower Street, LLC Delaware Meruelo Maddux – 915-949 S. Hill Street, LLC Delaware Meruelo Maddux – 1000 E. Cesar Chavez, LLC Delaware Meruelo Maddux – 2000 San Fernando Road., LLC Delaware Meruelo Maddux – 2415 E. Washington Blvd., LLC Delaware Meruelo Maddux – 3000 E. Washington Blvd., LLC Delaware Meruelo Maddux – 5500 Flotilla Street, LLC Delaware Meruelo Maddux – Lugo Washington, LLC Delaware Meruelo Maddux California Future Fund, LLC Delaware Meruelo Maddux Properties – 306-330 N. Avenue 21, LLC Delaware Meruelo Maddux Properties – 760 S. Hill Street, LLC Delaware Meruelo Maddux Properties – 1009 North Citrus Avenue, Covina, LLC Delaware Meruelo Maddux Properties – 1060 N. Vignes, LLC California Meruelo Maddux Properties – 1800 E. Washington Boulevard, LLC Delaware Meruelo Maddux Properties – 1919 Vineburn Street, LLC Delaware Meruelo Maddux Properties – 2131 Humboldt Street, LLC Delaware Meruelo Maddux Properties – 2951 Lenwood Road, LLC Delaware Meruelo Maddux Properties – 12385 San Fernando Road, LLC Delaware Meruelo Wall Street, LLC California Santa Fe Commerce Center, Inc. California Wall Street Market, LLC California
